Case 3:20-cv-01601-K Document 10 Filed 07/01/20 Page1lof1 PagelD 38

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

TACTUS TECHNOLOGIES, LLC §
§
Plaintiff(s), §

VS. § CIVIL ACTION NO. 3:20-CV-01601
QNEPLUS TECHNOLOGY (SHENZHEN) :
CO, LTD, ET AL §
Defendant(s). §

AFFIDAVIT OF SERVICE

Came to my hand on Wednesday, June 17, 2020 at 12:35 PM,

‘Executed at: 1810 E SAHARA AVE, STE 215, LAS VEGAS, NV 89104
within the county of CLARK at 3:52 PM, on Thursday, June 18, 2020,
by individually and personally delivering to the within named:

ONEPLUS TECHNOLOGY (SHENZHEN) CO., LTD

By delivering to its Registered Agent, LEGALINC CORPORATE SERVICES
By delivering to its Authorized Agent, PAIGE B, a true copy of this

SUMMONS IN A CIVIL ACTION and PLAINTIFF'S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT WITH EXHIBIT A AND CIVIL COVER SHEET

having first endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared BERT LOTT who after being duly sworn on
oath states: "My name is BERT LOTT. I am a person over eighteen (18) years of age and I am competent to make this
affidavit. I am a resident of the State of Nevada. I have personal knowledge of the facts and statements contained in this
affidavit and aver that each is true and correct. I am not a party to this suit nor related or affiliated with any herein, and have
no interest in the outcome of the suit. I have never been convicted of a felony or of a misdemeanor involving moral
turpitude.”

By:

 

T LOTT-PROCESS SERVER #1471

Subscribed and Sworn to by BERT LOTT, Before Me, thet undersigned authority, on this
_25th day of June, 2020.

 

 

JILL JUDD

ages SHATE OF NEVADA Notary Public in 4 r the State of Nevada
Ma) «= APPT. NO.07-4862-1 ~~
8a A) \y app. EXPIRES SEPTEMBER 14, 2023

2020001324

 

 

 

 

 
